UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
PAUL SCINTO, SR.,                          )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )    Civil Action No. 08-0361 (PLF)
                                           )
FEDERAL BUREAU OF PRISONS, et al.,         )
                                           )
                  Defendants.              )
__________________________________________)


                                                ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that defendants’ motion to dismiss [13] or, in the alternative, to

transfer venue [14] is GRANTED in part and DENIED in part; it is

               FURTHER ORDERED that the claims against defendants the Bureau of Prisons,

Lappin and White are DISMISSED; it is

               FURTHER ORDERED that the claims against defendants Stansberry,

McClintock and Holt may proceed only to the extent they are sued in their individual capacities;

it is

               FURTHER ORDERED that this action shall be TRANSFERRED to the United

States District Court for the Eastern District of North Carolina; it is

               FURTHER ORDERED that the Clerk of the Court shall transfer all papers in this

proceeding, together with a certified copy of this Order, to the United States District Court for the

Eastern District of North Carolina; and it is
               FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court.

               SO ORDERED.

                                                 /s/_________________________
                                                 PAUL L. FRIEDMAN
                                                 United States District Judge
DATE: March 30, 2009




                                             2